DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to the apparatus, classified in 134/94.1
II. Claims 6-17, drawn to the method, classified in 134/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus which does not include a collection tank and bristles. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Aycock on 10/26/2022 a provisional election was made with traverse to prosecute the invention of Group II, claims 6-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-14 and 16-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Detrick (US 2013/0239992).
Re claims 6 and 8, Detrick teaches a method of washing a vehicle, including a boat and trailer (paragraph 29).  Detrick teaches receiving at a drive through wash station, a selection of one or more operations to perform (paragraph 35 teaches that controller 122 controls the wash equipment functionality; paragraphs 33, 5 teaches a kiosk 116 which offers various options for the user to buy available wash services and packages), wherein the one or more operations include application of a salt removal compound.  Specifically, applicant’s limitations of a salt removal compound is so broad, that it reads on applying water or soapy water (paragraph 38); and applying via the self-service wash station the salt removal compound (i.e. soapy water) to a least one vehicle or a trailered boat in response to the selection of the operations to perform.  Specifically, the user purchases the wash services for cleaning boats, cars, buses, trucks, campers, and trailers (paragraph 29).  Re claims 7, 9-10, Detrick teaches washing with multiple sprayers 114a, 114aa, 114ab, such that applying the salt removal compound reads on spraying with sprayer 114a, and washing  reads on spraying with sprayers 114aa or 114ab, and drying with elements 114C of Fig. 1 (paragraph 29).     Re claim 11, the limitations are met since Detrick teaches that various washing services can be purchased; refer to paragraph 38 which teaches that the vehicle wash system washes the vehicle, such that washing, drying and applying the salt removal compound are performed.  As previously mentioned, washing and applying the salt removal compound reads on spraying the vehicle with sprayer 114a (i.e. washing with water reads on applying the salt removal compound), washing with sprayer 114aa, and drying 114c.  Re claims 12-13, refer to Fig. 1 for example.  Re claim 14, the limitations are met since a single operation can read broadly as a washing cycle, which includes washing with multiple sprayers and drying, wherein washing with one of the sprayers reads on “applying the salt removal compound”.  Re claim 16, refer to paragraphs 92 and 118.    Re claim 17, refer to element 114C of Fig. 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detrick (US2013/0239992).
Re claim 15, Detrick fails to teach leaving the salt removal compound on the vehicle or boat/trailer without being rinsed off or blown dry.  The examiner considers the salt removal compound to read on water.  The examiner argues that conventional car washes include water present on the car after the car washing cycle of washing and drying the vehicle and therefore, the skilled artisan would reasonably expect some water to be present without being rinsed off or blown dry. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maloney et al. teach cleaning a boat hull.  Ventrella teaches a mobile washing apparatus. Zeile teaches a vehicle and watercraft wash system. Roberts teach a drive through boat wash system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc